DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s amendment of the specification in paragraph [0034] to amend “330” to “370” removes both objections to the drawings as set forth in the prior Office action.
Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 8 January 2021, with respect to the rejection under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn.  The Office also enters into the record the article “Electric Potential” (date verified via archive.org to just prior to Applicant’s earliest filing) showing that the “del” operated had a known use in the field of physics as being shorthand, in Cartesian coordinates, for the sum of the partial derivatives in the three unit vector directions.  Thus, the record more clearly shows that the formula recited in claim 5 (and also in new claims 25 and 32) was enabled at the time of filing.  
Applicant's arguments filed 8 January 2021 with respect to the obviousness rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has argued that claim 2 recites that none of the cited documents utilized the noted inputs (“a variable number and arrangement of conductive elements”).
In response, it is noted that Gusev et al teaches (see abstract) that the current collector assembly (cathode assembly) with shunts is “designed such that their top part [of the shunt] is melted aluminum”.  Thus, the input from the disclosure of Gusev et al is the goal of designing a current collector assembly and thus inherently includes a variable number and arrangement of the shunts (the “conductive elements” as claimed).  Note that Gusev et al teaches (see paragraph [0009]) that the .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “The method of claim 29 …”.  However, claim 29 is not a method, instead reciting “The current collector assembly manufactured by the method of claim 21”.  Thus, there is a mismatch in the statutory class of claim 29 and claim 30.  For purposes of further examination, claim 30 will be assumed to recite “The current collector assembly of claim 29 …” to provide for a claim which meets the requirements of 35 U.S.C. 112(b).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gusev et al (US 2015/0337446).
Regarding claims 19 and 29, Gusev teaches (see figs. 1-4, abstract, paragraphs [0022] and [0025]) a current collector assemblage integral with a metallurgical vessel. The vessel (1) included an active zone for processing alumina into molten aluminum and holding molten aluminum. The current collector included a plurality of electrically and thermally conductive elements (shunts 4) being in electrical and thermal contact (communication) with the active zone, the elements having a length (vertical), a width (horizontal) and (inherently) a length-to-width ratio. The current collector also included blocks (6) being in electrical communication with a source of current (through parts 7 extending to the outside) with the “elements” (shunts) being in electrical and thermal contact (communication) with the blocks. Lastly, the assemblage also included an “assemblage portion” (2) of a refractory structure and disposed contiguous with the current collector and having a plurality of openings (conduit 3) capable of accepting and encasing portions of the “elements” (shunts). The refractory structure (blocks 2) defined the boundary of the active zone of the vessel (floor).
Claims 19 and 29 each recite “manufactured by the method of claim xx” (claim 2 and claim 21, respectively).
However, claims 2 and 21 recite features refer to a manner of determining the design of the current collector assemblage and fail to impart any structural limitations on the claimed assemblage. 
Therefore, claims 19 and 29 fail to structurally distinguish the current collector assembly from the current collector assembly of Gusev et al even if Gusev et al do not teach the method of designing from either claim 2 or claim 21.  
Regarding claim 30, the shunts (i.e. the claimed “conductive elements”) of Gusev et al were made from (see abstract) a titanium-diboride-carbon material, thus meeting the “carbon-containing material” species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 6-9, 20-24, 26-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gusev et al (US 2015/0337446) in view of Blais et al (“Optimization of the cathode block shape of an aluminum electrolysis cell”) and Xifeng et al (“An Improved Finite Element Model for Thermal Balance Analysis of Aluminum Electrolysis Cells”).
Regarding claim 2, Gusev et al teach (see figs. 1-4, abstract, paragraphs [0022] and [0025]) a method of making a current collector assembly comprising designing a current collector assembly and manufacturing the current collector assembly which comprised a defined plurality of apertures (3) with a refractory base (2) of the current collector assembly in a pattern configured to a receive the designed number and arrangement of conductive elements (shunts 4).  
Gusev et al fail to teach the step of designing the current collector assembly including the steps of iteratively solving a model on a computer and identifying a solution to the model that produced a contained heat distribution.
Blais et al teach (see abstract, sections 2, 3 (first sentence) and 4.2) that it was known in the prior art to create mathematical models of an aluminum electrolysis cell comprising a current collector assembly, and to utilize the model to conduct finite-element optimization of the current collector design to achieve the desired current collector characteristics.
Xifeng et al teach (see abstract, the general disclosure spanning pp. 661-665, and “Conclusions” section) that it was known in the prior art to create 3D mathematical models of an aluminum 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the known computer design modelling methods of Blais et al and/or Xifeng et al by creating a model on computer and iteratively solving (through finite element model) the model to achieve a desired design result for the current collector assembly of Gusev et al.  
Regarding claim 3, note that Blais et al describe the model relying upon physical and electrical characteristics (see e.g.-right hand column of page 440, “electrical conductivity”, “thermal conductivity”) and a similar disclosure existed in Xifeng et al (see e.g.-left hand column of page 663, “heat conductivity coefficient, coefficient of viscosity, left hand column of page 664, “electric contact conductance”).  Thus, one of ordinary skill in the art would have understood that the mathematical models suggested by Blais et al and Xifeng et al included a database of physical and electrical properties for the materials of the cell.  Blais et al teach (see section 4.2.) conducting the optimization of the cell design by setting an initial condition (i.e.-“receiving as at least one of the inputs an initial number and arrangement”), accessing the database of properties, and repetitively calculating the results of the model to determine the optimized cell design.  Additionally, certain constraints were defined (e.g.-formulas (13)-(15)).  Based upon the requirements of the current collector assembly of Gusev et al, it would have been obvious to one of ordinary skill in the art to have applied the number and arrangements of the conductive elements (shunts 4) to achieve an optimal cell design.  
Regarding claim 4, Blais et al teach (see last paragraph of left hand column of p. 443) consistently comparing the results of a calculation to desired result (e.g.-economic analysis) and determining the optimum design based upon the totality of the comparisons.  
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time of filing to have ensured that the model of the electrolytic cell which included physical properties of the 
Regarding claim 7, the conductive elements (shunts 4) of Gusev et al were made from aluminum (see paragraph [0023]).
Regarding claim 8, the method of operation of the electrolytic cell of Gusev et al included receiving input electrical current to the molten aluminum cathode through the conductive elements (shunts 4).
Regarding claim 9, Xifeng et al show (see fig. 3) that it was known to output a graphical depiction of the temperature profile of the computed model.  
Regarding claim 20, Gusev et al teach that it was desired to include at least some molten conductive elements within the apertures, but that it was necessary to include a solid portion within the lower part of the apertures (see paragraph [0006]).  
Regarding claim 22, the current collector assembly of Gusev et al including a number (inherently in an arrangement/pattern) and one of ordinary skill in the art at the time of filing would have been motivated to ensure that the model-aided design of the assembly was stable with respect to the heat distribution to avoid an assembly which melted or experienced other problems during operation.
Regarding claim 21, as noted above, Gusev et al inherently teach setting an initial number and arrangement of the shunts (i.e. “conductive elements” as claimed).    Gusev et al teach a step of manufacturing the cathode assembly based upon the initial design.
Gusev et al fail to teach the step of designing the current collector assembly including the steps of iteratively solving a model on a computer, identifying a solution to the model that produced a contained heat distribution and the manufacturing step using the solution to the model.

Xifeng et al teach (see abstract, the general disclosure spanning pp. 661-665, and “Conclusions” section) that it was known in the prior art to create 3D mathematical models of an aluminum electrolysis cell comprising a current collector assembly, and to use a finite element software (i.e.-on a computer by using iterative solving techniques) to design features of the cell to reach thermal stability.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the known computer design modelling methods of Blais et al and/or Xifeng et al by creating a model on computer and iteratively solving (through finite element model) the model to achieve a desired design result for the current collector assembly of Gusev et al.  
Regarding claim 23, note that Blais et al describe the model relying upon physical and electrical characteristics (see e.g.-right hand column of page 440, “electrical conductivity”, “thermal conductivity”) and a similar disclosure existed in Xifeng et al (see e.g.-left hand column of page 663, “heat conductivity coefficient, coefficient of viscosity, left hand column of page 664, “electric contact conductance”).  Thus, one of ordinary skill in the art would have understood that the mathematical models suggested by Blais et al and Xifeng et al included a database of physical and electrical properties for the materials of the cell.  Blais et al teach (see section 4.2.) conducting the optimization of the cell design by setting an initial condition (i.e.-“receiving as at least one of the inputs an initial number and arrangement”), accessing the database of properties, and repetitively calculating the results of the model to determine the optimized cell design.  Additionally, certain constraints were defined (e.g.-formulas (13)-(15)).  Based upon the requirements of the current collector assembly of Gusev et al, it would have been obvious to 
Regarding claim 24, Blais et al teach (see last paragraph of left hand column of p. 443) consistently comparing the results of a calculation to desired result (e.g.-economic analysis) and determining the optimum design based upon the totality of the comparisons.  
Regarding claim 26, it would have been obvious to one of ordinary skill in the art at the time of filing to have ensured that the model of the electrolytic cell which included physical properties of the materials, was constrained by the maximum temperature of materials within the vessel so as to prevent any material not desired to melt (e.g.-refractory blocks 2 of Gusev et al) from reaching temperature at which they would melt.
Regarding claim 27, the method of operation of the electrolytic cell of Gusev et al included receiving input electrical current to the molten aluminum cathode through the conductive elements (shunts 4).
Regarding claim 28, Xifeng et al show (see fig. 3) that it was known to output a graphical depiction of the temperature profile of the computed model.  
Regarding claim 31, Gusev et al described (see abstract) that the shunts (conductive elements) existed as partially melted and partially solid within the aperture of the refractory base of the current collector assembly (see also paragraph [0027]).  
Allowable Subject Matter
Claim 32 is allowed.
Claims 5 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  each of claims 5, 25, and 32, recite a specific formula utilized within the model.  There is no suggestion within the prior art to utilize the specifically recited formula in iteratively solving the model for designing the current collector assembly of Gusev et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796